Sandler, J.
(dissenting as to defendant Doyle). I am in agreement with the opinion of the court except with regard to the conclusion that the evidence was legally sufficient to sustain Doyle’s conviction on varied counts.
The case against Doyle rests entirely upon his identification by a single witness Febee. As the court’s opinion suggests, such testimony is normally sufficient to raise a factual question to be determined by the jury. However, the principle has been also long established that evidence may be sufficient to make out a prima facie case and yet fail to be legally sufficient to establish guilt beyond a reasonable doubt. (See People v Ledwon, 153 NY 10, 17-18; People v Seppi, 221 NY 62, 68.) This seems to me such a case.
As the court’s opinion notes Febee had only a "split second” opportunity to observe the person whom he identified as Doyle. The circumstances of this observation could hardly have been less conducive to accuracy. The witness was running down a ramp in flight from threatening conduct by others when the group of which Doyle was allegedly one ran towards him and by him.
I do not question the jury’s implicit determination that Febee was a reliable witness, notwithstanding his acknowledgment that he had been intermittently "high” on marihuana during the hours preceding the critical events. Indeed, an examination of the record persuades me that this jury in general approached its difficult task in an exemplary manner.
Nonetheless, accepting Febee as a reliable witness, and assuming that his powers of observation were greater than those of the average person, as I am inclined to believe, there is inherent in the circumstances of the observation an unusual potential for error that cannot be disregarded. The possibility of error here is simply too substantial to support the conclusion that Doyle’s guilt was proved beyond a reasonable doubt.
Silverman, J. P., and Fein, J., concur with Markewich, J.; Sandler, J., dissents as to defendant Doyle in an opinion.
*27Judgments, Supreme Court, New York County, rendered on May 12, 1978, with respect to defendants Boutureira, Chiapetti and McLamb, unanimously affirmed and defendants Chiapetti and McLamb directed to surrender; judgment of same court and Justice, rendered on June 28, 1978, with respect to defendant Sanchez, unanimously affirmed and defendant Sanchez directed to surrender; appeals from judgments of same court and Justice, rendered on May 12, 1978, with respect to defendants Andriani and Doyle, held in abeyance and the matter remitted as a matter of discretion in the interest of justice to the Supreme Court, New York County, for the reopening and continuance of the pretrial hearing on the subject of identification of defendants Andriani and Doyle by the witness Febee, to make new findings of fact and conclusions of law, and a new determination.